                         IN THE UNITED STATES DISTRICT COURT                           (l

                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                   No. 5:18-CV-245-BO


LA SONDA R. STASINOPOLOUS,                    )
                                              )
        Plaintiff,                            )
                                              )
v.                                            )                      ORDER
                                              )
L.M. SANDLER & SONS, INC.,                    )
CHESAPEAKE HOMES OF NORTH                     )
CAROLINA, INC., TODAY HOMES                   )
REALTY, L.L.C., JOHN BARNES, JIM              )
SWINGLE, and KERRI WOODWARD,                  )
                                              )
        Defendants.                           )


        This matter comes before the Court following the entry of an order directing plaintiff to

show cause why this case should not be dismissed with prejudice for failure to prosecute under

Federal Rule of Civil Procedure 41(b). [DE 39]. Plaintiff has failed to respond to the Court's order

within the time provided or to show cause why this case should not be dismissed. Accordingly,

this action is DISMISSED WITH PREJUDICE for failure to prosecute. The clerk is DIRECTED

to close the case.



SO ORDERED, this       o.3 day of April, 2019.

                                             ~W/3~
                                               w.
                                              TRRENcE     BOYLE
                                              CHIEF UNITED STATES DISTRJCJUI;GE
